Case 1:19-mj-00187-CRH Document5 Filed 05/24/19 Page 1of1

AQ 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
22 May 19; 2219 hours Emailed to Twitter Inc., San Francisco , CA

 

 

 

Inventory made in the presence of :
Emailed the below documents to SA Travis S. Goetz.

 

Inventory of the property taken and name of any person(s) seized:

Text Document: 1674848700-account

Text Document: 1674848700-ipaudit

Text Document: evidence-key

ASC File: twitter-public-key-gpg

Text Document: 1674848700-account-creation-ip
Text Document: 1674848700-devices

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

a a

Date: 24 May 2019

 

Executing officer's signature

Special Agent Travis S. Goetz

 

Printed name and title

 

 
